Judgment of conviction of the Court of Special Sessions of the City of New York, Borough of Brooklyn, modified on the law by setting aside the judgment insofar as it convicts the defendant of the crime of coercion, and by dismissing the fourth count in the information. As thus modified, the judgment is unanimously affirmed. The sentence, as imposed, is approved and affirmed as punishment for commission of the crime of carrying a dangerous weapon. The judgment appealed from convicts defendant on all counts of an information charging him in the first three counts with violations of section 1897 of the Penal Law (carrying a dangerous weapon) and, in the fourth count, with the crime of coercion. We have examined the facts, and find evidence sufficient to establish, beyond a reasonable doubt, defendants .• guilt of the srimes charged in the first three counts of the information, and to establish *818beyond a reasonable doubt the charges in the fourth count of threats and attempted intimidation by the defendant. The record discloses, however, that the witness Wollenberg was detaining the defendant’s automobile for the payment of a charge resulting from work done on another vehicle. He had no legal right to do this. His lien was specific, and attached only to the vehicle upon which the work was performed. (Lien Law, §§ 180, 184.) It follows, therefore, that the intimidation was not for the purpose of compelling him to do or abstain from doing an act which he had a legal right to do or to abstain from doing, hence the fourth count of the information is dismissed. Present — Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ.